United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                       September 15, 2003
                           UNITED STATES COURT OF APPEALS
                                                                                    Charles R. Fulbruge III
                                         FIFTH CIRCUIT                                      Clerk
                                           ____________

                                           No. 02-51131
                                           ____________


SANDRA VASQUEZ,

                               Plaintiff-Appellant,

versus

JOHN SNOW, in his official capacity as the Secretary of the Treasury,

                               Defendant-Appellee.


                           Appeal from the United States District Court
                               For the Western District of Texas
                                  USDC No. A-01-CV-508-SS



Before JOLLY, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

         AFFIRMED. See 5TH CIR. R. 47.6.




         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.